HAWKINS, Judge.
Conviction is for felony theft, punishment being assessed at two years in the penitentiary.
It appears from proper affidavit that pending the appeal appellant was held in the county jail of Collin county; that he escaped therefrom by sawing the bars of the cell in which he was confined." ' ••
Under the provisions of article 824, C. C. P., as amended by Acts 1933, c. 34 (Vernon’s Ann. C. C. P. art. 824), this court lost jurisdiction by said escape.
The appeal is dismissed.
MORROW, P. J., absent.